TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00083-CV


Foley Property Assets, L.L.C. d/b/a Foley Capital Asset LLC, Appellant

v.

Jennifer Bright and Erick Sanchez-Zambrano, Appellees




FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
NO. C-1-CV-07-013661, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N
 Appellant Foley Property Assets, L.L.C. d/b/a Foley Capital Asset LLC, filed a notice
of restricted appeal on February 10, 2009, stating that it had not participated in the underlying
proceedings brought by appellees Jennifer Bright and Erick Sanchez-Zambrano against it and several
other defendants.  See Tex. R. App. P. 30.  Thereafter, appellant and appellees reached a settlement
and filed an agreed motion to dismiss.  We grant the motion and dismiss the appeal. 
Tex. R. App. P. 42.1(a)(1).
  
						J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Puryear and Henson

Dismissed on Joint Motion

Filed:   March 13, 2009